Case 21-11468-elf          Doc 58   Filed 07/15/21 Entered 07/15/21 09:19:01          Desc Main
                                    Document      Page 1 of 1

                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                           July 15, 2021

To: Edmond M. George, Esquire



                                           In re: 193 Hancock LLC
                                           Bankruptcy No. 21-11468
                                           Adversary No.
                                           Chapter 11

             Re: Amended Schedule E/F

The above document(s) were filed in this office on 7/14/2021. Please be advised that the filing
fee has not been received as required pursuant to the Federal Rules of Bankruptcy Procedure
and/or the Local Rules of this court.

                   ()     Voluntary Petition Amount
                   ()     Adversary Proceeding Amount
                   (XX)   $32.00 Filing Fee for Amendments
                   ()     $26.00 Claims Transfer Fee
                   ()     Motion Filing Fee Amount

Please submit the payment(s) within seven (7) days from the date of this notice. If the
delinquency is not paid, this matter will be referred to the Chief Judge.

                                        Timothy B. McGrath
                                        Clerk



                                        By:Antoinette Stevenson
                                         Deputy Clerk




Fee Notice
(11/26/18)
